DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 6,329,327) and alternatively further in view of Asao et al. (US 2002/0137639)
In regards to claim 1, Tanaka teaches lubricant composition (title).  The composition are useful as industrial oils and greases for plain bearings, ball and roller bearings, automotive CV joints, CV gears, wheel bearings etc. (column 16 lines 37 – 49).  The grease can comprise a urea based thickener prepared from a diisocyanate and amines such as cyclohexylamine and stearylamine etc. (column 15 lines 39 – 67).  The thickener is present in amounts of form 3 to 40% in the composition (column 16 lines 6 – 12).  
The base oil can be miner or synthetic oil or mixtures and has a dynamic (kinematic) viscosity of from about 1 to 50 mm2/s at 100ºC and from about 10 to 1,000 mm2/s at 40ºC with a viscosity index (VI) of preferably from 135 or more (column 14 lines 1 – 11).  The synthetic oil can be poly-a-olefins etc. (column 14 lines 38 – 58).  The composition can comprise detergents such as overbased calcium sulfonates having a base number of from 200 to 500 mgKOH/g and present in amounts of from 0.5 to 15% (column 6 lines 1 – 28).  Calcium is a metal with a valence of 2.  Since the synthetic oil can be the only oil, it can be present at 100% of the base oil.
The composition can comprise antioxidants such as amine, phenol or sulfur antioxidant (column 10 lines 19 – 21).  Tanaka teaches the base oil of the claim and thus it appears that it would have similar pour point as claimed.  Otherwise, at least in view of Asao, the claimed limitation is taught.  
Asao similarly teaches grease for automobile bearings similar to Tanaka (title).  The grease comprises base oil comprising synthetic hydrocarbon oil have a pour point of -50ºC or 
In regards to claim 2, Tanaka and Asao teach the grease comprising calcium sulfonate detergent which has the structure of formula 1 of the claims.  The overbased detergents also comprise carbonates of metals such as calcium carbonates which have the structure of formula 2 of the claim (column 6 lines 14 – 24).
In regards to claim 3, Tanaka and Asao teach the grease having the claimed limitation as previously stated.
In regards to claim 4, Tanaka and Asao teach the grease having the claimed limitations as previously stated.
In regards to claim 5, Tanaka and Asao teach the grease having the claimed limitation as previously stated.
In regards to claims 6, 7, Tanaka and Asao teaches the grease which can comprise urea thickener wherein the amine can be cyclohexylamine or another amine such as stearylamine, etc. and thus the amount of cyclohexyl group can be 0% by mol.
In regards to claim 8, Tanaka and Asao teaches the grease which can comprise urea thickener which provides the claimed limitation, since the claim does not require the presence of lithium complex soap but merely recites that if lithium soap is the thickener, it is lithium complex soap.  However, it is noted that Tanaka teaches the thickener can be lithium complex soap prepared from lithium salts of aliphatic carboxylic acids such as stearic or 12-
In regards to claim 9, Tanaka and Asao teach the grease having the antioxidant of the claim.
In regards to claim 10, Tanaka and Asao teach the grease having the antioxidant of the claim.  Tanaka teaches amine antioxidants such as alkyl diphenylamines etc., as claimed (column 11 lines 4 – 28).
In regards to claim 11, Tanaka and Asao teach the grease having the claimed oil and additives and thus would be expected to have similar dropping point to the claim.  Otherwise, at least in view of Asao’s teaching in Examples 1 and 2 of greases having dropping points of 260ºC or greater, it would have been obvious for persons of ordinary skill in the art at the time the claim was filed to have prepared the grease of Tanaka to have dropping pint of 260ºC or greater, as Asao teaches greases having such dropping points are useful as automotive greases.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771